SUMMARY ORDER

Gersh Korsinsky (“Korsinsky”) appeals pro se from the June 13, 2005 order of the United States District Court for the Southern District of New York (Chin, J.), granting defendants’ motions to dismiss. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
We review de novo a district court’s grant of a motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6), construing the complaint in the light most favorable to the plaintiff and accepting its allegations as true. See Desiano v. Warner-Lambert Co., 326 F.3d 339, 347 (2d Cir.2003); PaineWebber Inc. v. Bybyk, 81 F.3d 1193, 1197 (2d Cir.1996). Under this standard, we affirm the dismissal for the ground stated in the district court’s Memorandum Decision.
For the foregoing reasons, the judgment of the district court is AFFIRMED.